Exhibit 10.3

GUARANTEE AND COLLATERAL AGREEMENT

Dated and effective as of August 1, 2006,

among

VERSO PAPER FINANCE HOLDINGS LLC

VERSO PAPER HOLDINGS LLC

as Borrower

each Subsidiary of the Borrower

identified herein,

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS

Section 1.01.

   Credit Agreement    1

Section 1.02.

   Other Defined Terms    1

ARTICLE II

GUARANTEE

Section 2.01.

   Guarantee    5

Section 2.02.

   Guarantee of Payment    6

Section 2.03.

   No Limitations, Etc.    6

Section 2.04.

   Reinstatement    7

Section 2.05.

   Agreement To Pay; Contribution; Subrogation    7

Section 2.06.

   Information    8

Section 2.07.

   Maximum Liability    8

Section 2.08.

   Payment Free and Clear of Taxes    8

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01.

   Pledge    9

Section 3.02.

   Delivery of the Pledged Collateral    9

Section 3.03.

   Representations, Warranties and Covenants    10

Section 3.04.

   Registration in Nominee Name; Denominations    12

Section 3.05.

   Voting Rights; Dividends and Interest, Etc.    12

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01.

   Security Interest    14

Section 4.02.

   Representations and Warranties    17

Section 4.03.

   Covenants    19

Section 4.04.

   Other Actions    21

Section 4.05.

   Covenants Regarding Patent, Trademark and Copyright Collateral    23

ARTICLE V

REMEDIES

Section 5.01.

   Remedies Upon Default    24

Section 5.02.

   Application of Proceeds    26

 

i



--------------------------------------------------------------------------------

Section 5.03.

   Securities Act, Etc.    27

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01.

   Indemnity    27

Section 6.02.

   Contribution and Subrogation    28

Section 6.03.

   Subordination    28

ARTICLE VII

MISCELLANEOUS

Section 7.01.

   Notices    29

Section 7.02.

   Security Interest Absolute    29

Section 7.03.

   Limitation By Law    29

Section 7.04.

   Binding Effect; Several Agreement    29

Section 7.05.

   Successors and Assigns    30

Section 7.06.

   Administrative Agent’s Fees and Expenses; Indemnification    30

Section 7.07.

   Administrative Agent Appointed Attorney-in-Fact    30

Section 7.08.

   GOVERNING LAW    31

Section 7.09.

   Waivers; Amendment    31

Section 7.10.

   WAIVER OF JURY TRIAL    32

Section 7.11.

   Severability    32

Section 7.12.

   Counterparts    32

Section 7.13.

   Headings    32

Section 7.14.

   Jurisdiction; Consent to Service of Process    32

Section 7.15.

   Termination or Release    33

Section 7.16.

   Additional Subsidiaries    34

Section 7.17.

   Right of Set-off    34

Schedules

 

Schedule I

   Subsidiary Parties    44

Schedule II

   Pledged Stock; Debt Securities    45

Schedule III

   Intellectual Property    47

Schedule IV

   Filing Jurisdictions    55

Schedule V

   Commercial Tort Claims    56

Schedule VI

   Matters Relating to Accounts and Inventory    57

Exhibits

 

Exhibit I

   Form of Supplement to the Guarantee and Collateral Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of August 1, 2006
(this “Agreement”), among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”) each Subsidiary of the Borrower identified on
Schedule I or otherwise identified herein as a party (each, a “Subsidiary
Party”) and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
below).

Reference is made to the Credit Agreement dated as of August 1, 2006 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the LENDERS party thereto
from time to time, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, LEHMAN BROTHERS
INC., as syndication agent, and CITIGROUP GLOBAL MARKETS INC. and BANC OF
AMERICA SECURITIES LLC, as co-documentation agents.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings and the Subsidiary Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.



--------------------------------------------------------------------------------

“Bucksport Co-Gen Assets” means all right, title and interest of CMP Bucksport
LLC in, to and under the Amended and Restated Co-Owners Ownership, Operating &
Mutual Sales Agreement by and between Champion International Corporation and
Bucksport Energy LLC, including without limitation any ownership interests as
tenants in common in the property rights established pursuant thereto.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Administrative Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Administrative Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Minority Interests” means any Equity Interests owned by CMP Holdings
LLC in each of (a) Androscoggin Reservoir Company and (b) Gulf Island
Oxygenation Project L.P., provided that such Equity Interests shall constitute
Excluded Minority Interest only for so long as they are subject to an
enforceable contractual obligation (including, for this purpose, rights of first
refusal) restricting the grant of a security interest therein.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property (but excluding “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under

 

2



--------------------------------------------------------------------------------

Sections 1(c) and 1(d) of Lanham Act has been filed, to extent that, and solely
during the period for which, any assignment of an “intent-to-use” application
prior to such filing would violate the Lanham Act), goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.

“Guarantors” means Holdings and the Subsidiary Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

3



--------------------------------------------------------------------------------

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Closing Date with a counterparty that is
a Lender or an Affiliate of a Lender as of the Closing Date or (ii) is entered
into after the Closing Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into and
(c) the due and punctual payment and performance of all obligations of the
Borrower and any of its Subsidiaries in respect of overdrafts and related
liabilities and/or arising from cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer, netting,
ACH services and other cash management arrangements), in each case owed to a
counterparty that is a Lender or an Affiliate of a Lender at the time the
arrangements governing such obligation is entered into.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule III,
and all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each counterparty to any Swap Agreement entered into with a
Loan Party the obligations under which constitute Obligations, (e) each
counterparty to any cash management or similar obligation described in clause
(c) of the definition of Obligations entered into with a Loan Party, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan

 

4



--------------------------------------------------------------------------------

Party under any Loan Document and (g) the successors and permitted assigns of
each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any Subsidiary that becomes a party hereto
pursuant to Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of Lanham Act has been filed, to extent that, and solely during the period
for which, any assignment of an “intent-to-use” application prior to such filing
would violate the Lanham Act), and all renewals thereof, including those listed
on Schedule III, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

ARTICLE II

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Administrative Agent, for the ratable
benefit of the Secured Parties, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

 

5



--------------------------------------------------------------------------------

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations),

(vi) any illegality, lack of validity or enforceability of any Obligation,

(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation,

 

6



--------------------------------------------------------------------------------

(viii) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Borrower, the Administrative Agent, or any
other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,

(ix) any action permitted or authorized hereunder, or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Guarantors or any other guarantor or
surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent indemnity or expense reimbursement
obligations as to which no claim has been made). The Administrative Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations (other than contingent indemnity
or expense reimbursement obligations as to which no claim has been made) have
been paid in full in cash or immediately available funds. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any other Loan Party, as the
case may be, or any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other

 

7



--------------------------------------------------------------------------------

Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Obligation. Each
Guarantor hereby unconditionally and irrevocably agrees that in the event any
payment shall be required to be made to any Secured Party under this guarantee
or any other guarantee, such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Secured Parties under or in
respect of the Loan Documents. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower, or other Loan Party or any other Guarantor arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Lender hereby confirms that it is
the intention of all such Persons that this guarantee and the Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to thus guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Lenders and the Guarantors hereby irrevocably
agree that the Obligations of each Subsidiary Party under this guarantee at any
time shall be limited to the maximum amount as will result in the Obligations of
such Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

Section 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower and Holdings are required to be made pursuant to the
terms of Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of
the Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

8



--------------------------------------------------------------------------------

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule II) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) the
issued and outstanding voting Equity Interests of any Foreign Subsidiary
directly owned by such Pledgor, to the extent the pledge of any such Equity
Interests would cause more than 65% of the outstanding voting Equity Interests
of such Foreign Subsidiary to be pledged hereunder, (ii) to the extent
applicable law requires that a Subsidiary of such Pledgor issue directors’
qualifying shares, such shares or nominee or other similar shares, (iii) any
Equity Interests of a Subsidiary to the extent that, as of the Closing Date, and
for so long as, such a pledge of such Equity Interests would violate applicable
law or an enforceable contractual obligation binding on or relating to such
Equity Interests, or (iv) any Equity Interests of a person that is not directly
or indirectly a Subsidiary, as to which Article IV shall apply; (b)(i) the debt
obligations listed opposite the name of such Pledgor on Schedule II, (ii) any
debt securities in the future issued to such Pledgor having, in the case of each
instance of debt securities, an aggregate principal amount in excess of $5.0
million, and (iii) the certificates, promissory notes and any other instruments,
if any, evidencing such debt securities (the “Pledged Debt Securities”);
(c) subject to Section 3.05 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of, the securities
referred to in clauses (a) and (b) above; (d) subject to Section 3.05 hereof,
all rights and privileges of such Pledgor with respect to the securities and
other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management

 

9



--------------------------------------------------------------------------------

operations and intercompany sales of Holdings, the Borrower and its Subsidiaries
or (ii) to the extent that a pledge of such promissory note or instrument would
violate applicable law) owed to such Pledgor by any person to be evidenced by a
duly executed promissory note that is pledged and delivered to the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to the terms hereof. To the extent any such promissory note is a demand note,
each Pledgor party thereto agrees, if requested by the Administrative Agent, to
immediately demand payment thereunder upon an Event of Default specified under
Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement unless such demand
would not be commercially reasonable or would otherwise expose Pledgor to
liability to the maker.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property composing part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II (or a supplement to Schedule II, as applicable) and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such Subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable (other than
with respect to Pledged Stock consisting of membership interests of limited
liability companies to the extent provided in Sections 18-502 and 18-607 of the
Delaware Limited Liability Company Act) and (ii) in the case of Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a person
that is not a Subsidiary of Holdings or an Affiliate of any such subsidiary, to
the best of each Pledgor’s knowledge) are legal, valid and binding obligations
of the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting

 

10



--------------------------------------------------------------------------------

creditors’ rights generally, general equitable principles (whether considered in
a proceeding at law or in equity) and an implied covenant of good faith and fair
dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Foreign Pledge Agreements, when any Pledged Securities (including
Pledged Stock of any Domestic Subsidiary or any foreign stock covered by a
Foreign Pledge Agreement) are delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in accordance with this Agreement and a
financing statement covering such Pledge Securities is filed in the appropriate
filing office, the Administrative Agent will obtain, for the ratable benefit of
the Secured Parties, a legal, valid and perfected lien upon and security
interest in such Pledged Securities under the New York UCC, subject only to
Liens permitted under the Credit Agreement, as security for the payment and
performance of the Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that is
has received notice of the security interest granted hereunder;

(i) as of the Closing Date, none of the Equity Interests in limited liability
companies or partnerships that is pledged by the Pledgors hereunder constitutes
a security under

 

11



--------------------------------------------------------------------------------

Section 8-103 of the New York UCC or the corresponding code or statute of any
other applicable jurisdiction; and

(j) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to
constitute a security under Section 8-103 of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction unless such
Loan Party shall have first delivered 10 days written notice to the
Administrative Agent and shall have taken all actions contemplated hereby and as
otherwise reasonably required by the Administrative Agent to maintain the
security interest of the Administrative Agent therein as a valid, perfected,
first priority security interest.

Section 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Pledgors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose

 

12



--------------------------------------------------------------------------------

of enabling such Pledgor to exercise the voting and/or consensual rights and
powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Administrative Agent which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence of an Event of Default, any Pledgor may continue to exercise
dividend and distribution rights solely to the extent permitted under subclause
(i), subclause (iii) and subclause (v) of Section 6.06(b) of the Credit
Agreement. All dividends, interest, principal or other distributions received by
any Pledgor contrary to the provisions of this Section 3.05 shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent, for the ratable benefit of the Secured Parties, and shall
be forthwith delivered to the Administrative Agent, for the ratable benefit of
the Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Administrative Agent). Any and all money and
other property paid over to or received by the Administrative Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 5.02 hereof. After all Events of Default have been cured
or waived and the Borrower has delivered to the

 

13



--------------------------------------------------------------------------------

Administrative Agent a certificate to that effect, the Administrative Agent
shall promptly release to each Pledgor (without interest) all dividends,
interest, principal or other distributions that such Pledgor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Administrative Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate to that effect,
each Pledgor shall have the right to exercise the voting and/or consensual
rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Obligations, each Pledgor hereby assigns and pledges
to the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Pledgor or in which such
Pledgor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

 

14



--------------------------------------------------------------------------------

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims;

(xii) (1) Securities Accounts, (2) Financial Assets credited to Securities
Accounts or Deposit Accounts from time to time and all Security Entitlements in
respect thereof, (3) all cash held any Securities Account or Deposit Account and
(4) all other money in the possession of the Administrative Agent;

(xiii) all timber to be cut;

(xiv) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xv) all books and records pertaining to the Article 9 Collateral; and

(xvi) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired,
(b) (i) the Bucksport Co-Gen Assets, (ii) the Excluded Minority Interests,
(iii) any Equity Interests acquired after the Closing Date in a Person that is
not a Subsidiary if, and to the extent that, and for so long as, a grant of a
security interest in such Equity Interests would violate applicable law or an
enforceable contractual obligation binding on or relating to such Equity
Interests (if such obligation exited at the time of acquisition of such Equity
Interests and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Equity
Interests), and (iv) any assets acquired after the Closing Date to the extent
that, and for so long as, granting a security interest in such assets would
violate an enforceable contractual obligation binding on such assets that
existed at the time of acquisition thereof and was not created or made binding
on such assets in contemplation or in connection with the acquisition of such
assets (except in the case of assets acquired with Indebtedness pursuant to
Section 6.01(i) of the Credit Agreement that is secured by a Permitted Lien),
(c) any property excluded from the definition of Pledged Collateral by virtue of
the proviso to Section 3.01 hereof (other than Section 3.01(a)(iv)), (d) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose or (e) any Pledgor’s right, title or interest in any license, contract
or agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement, result in a
breach of the terms of, or constitute a default

 

15



--------------------------------------------------------------------------------

under, or result in the abandonment, invalidation or unenforceability of, any
license, contract or agreement to which such Pledgor is a party (other than to
the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable
law (including, without limitation, Title 11 of the United States Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
such Pledgor shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect.

(b) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings and filings with respect to timber to be
cut) with respect to the Article 9 Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Pledgor is an organization,
the type of organization and any organizational identification number issued to
such Pledgor, (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates and (iii) a description of collateral that describes such
property in any other manner as the Administrative Agent may reasonably
determine is necessary or advisable to ensure the perfection of the security
interest in the Article 9 Collateral granted under this Agreement, including
describing such property as “all assets” or “all property”. Each Pledgor agrees
to provide such information to the Administrative Agent promptly upon request,
including providing within 30 days of any reasonable request therefor legal
descriptions of real property (other than real property subject to a Mortgage)
on which timber to be cut of such Pledgor is located.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor, without the signature of any Pledgor,
and naming any Pledgor or the Pledgors as debtors and the Administrative Agent
as secured party. Notwithstanding anything to the contrary herein, no Pledgor
shall be required to take any action under the laws of any jurisdiction other
than the United States (or any political subdivision thereof) and its
territories and possessions for the purpose of perfecting the Security Interest
in any Article 9 Collateral of such Pledgor constituting Patents, Trademarks or
Copyrights.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or the Credit
Agreement, none of the Pledgors shall be required to enter into any Control
Agreement with respect to any cash or Deposit Account or (except as otherwise
provided in Section 4.04(b)) any Securities Account.

 

16



--------------------------------------------------------------------------------

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

(b) The information set forth in the Schedules attached hereto is correct and
complete, in all material respects, as of the Closing Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral that have been prepared by the
Administrative Agent for filing in each governmental, municipal or other office
specified in Schedule IV (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 5.10 of the Credit Agreement) and in each
relevant governmental, municipal or other office pertaining to real property for
which a legal description is provided pursuant to Section 4.01(b) constitute all
the filings, recordings and registrations (except to the extent that filings are
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office, or any similar office in any other jurisdiction,
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Administrative Agent, to protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than the Uniform Commercial Code financings statements referred to above,
and other than such actions as are

 

17



--------------------------------------------------------------------------------

necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $2.0 million as of the Closing Date except as indicated on Schedule V.

(f) Except as set forth in Schedule VI, as of the Closing Date, all Accounts
have been originated by the Pledgors and all Inventory has been produced or
acquired by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule III includes all
of the material Patents, Trademarks, Copyrights and IP Agreements owned by such
Pledgor as of the date hereof.

(ii) The Intellectual Property Collateral is subsisting and, to the best of such
Pledgor’s knowledge, has not been adjudged invalid or unenforceable in whole or
part (except for office actions issued in the ordinary course by the United
States Patent and Trademark Office or any similar office in any foreign
jurisdiction), and to the best of such Pledgor’s knowledge, is valid and
enforceable, except as would not reasonably be

 

18



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) to the knowledge of such Pledgor, neither such Pledgor nor any other
party to such IP Agreement is in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to Administrative Agent of any change (i) in its corporate
or organization name, (ii) in its identity or type of organization or corporate
structure, (iii) in its Federal Taxpayer Identification Number or organizational
identification number or (iv) in its “location” (determined as provided in UCC
Section 9-307). Each Pledgor agrees promptly to provide the Administrative Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Pledgor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made, or will have been made within any applicable
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the ratable benefit of
the Secured Parties. Each Pledgor agrees promptly to notify the Administrative
Agent if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of

 

19



--------------------------------------------------------------------------------

the Administrative Agent, for the ratable benefit of the Secured Parties, in the
Article 9 Collateral and the priority thereof against any Lien that is not a
Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Administrative Agent
of the specific identification of such Article 9 Collateral, to advise the
Administrative Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Administrative Agent of the specific identification of such Article 9
Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from

 

20



--------------------------------------------------------------------------------

the performance of, or imposing any obligation on the Administrative Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Pledgor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

(f) Each Pledgor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit Agreement
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement and the other provisions hereof.

(h) None of the Pledgors will, without the Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent reasonably deems advisable. All sums disbursed by the Administrative Agent
in connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Administrative Agent and shall be additional
Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable

 

21



--------------------------------------------------------------------------------

benefit of the Secured Parties, the Administrative Agent’s security interest in
the Article 9 Collateral, each Pledgor agrees, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following Article
9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security
constituting Pledged Collateral or Article 9 Collateral, such Pledgor shall
forthwith endorse, assign and deliver the same to the Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time reasonably specify. If any
security of a domestic issuer now owned or hereafter acquired by any Pledgor is
uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly notify the Administrative Agent of
such uncertificated securities and (i) upon the Administrative Agent’s
reasonable request or (ii) upon the occurrence and during the continuance of an
Event of Default, such Pledgor shall pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either (i) cause
the issuer to agree to comply with instructions from the Administrative Agent as
to such security, without further consent of any Pledgor or such nominee, or
(ii) cause the issuer to register the Administrative Agent as the registered
owner of such security. If any security or other Investment Property, whether
certificated or uncertificated, representing an Equity Interest in a third party
and having a fair market value in excess of $5.0 million now or hereafter
acquired by any Pledgor is held by such Pledgor or its nominee through a
securities intermediary or commodity intermediary, such Pledgor shall promptly
notify the Administrative Agent thereof and, at the Administrative Agent’s
request and option, pursuant to a Control Agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (A) cause such
securities intermediary or commodity intermediary, as applicable, to agree, in
the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Administrative Agent to such securities intermediary
as to such securities or other Investment Property or, in the case of a
commodity intermediary, to apply any value distributed on account of any
commodity contract as directed by the Administrative Agent to such commodity
intermediary, in each case without further consent of any Pledgor or such
nominee, or (B) in the case of Financial Assets or other Investment Property
held through a securities intermediary, arrange for the Administrative Agent to
become the entitlement holder with respect to such Investment Property, for the
ratable benefit of the Secured Parties, with such Pledgor being permitted, only
with the consent of the Administrative Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Administrative Agent agrees
with each of the Guarantors that the Administrative Agent shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by any Pledgor,
unless an Event of Default has occurred and is continuing or, after giving
effect to any such withdrawal or dealing rights, would

 

22



--------------------------------------------------------------------------------

occur. The provisions of this paragraph (b) shall not apply to any Financial
Assets credited to a Securities Account for which the Administrative Agent is
the securities intermediary.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $2.0 million,
such Pledgor shall promptly notify the Administrative Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement: (a) Each Pledgor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as provided by
applicable copyright laws.

(d) Each Pledgor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the

 

23



--------------------------------------------------------------------------------

United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country filed during the preceding
twelve-month period, and (ii) upon the reasonable request of the Administrative
Agent, execute and deliver any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Administrative Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

ARTICLE V

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Pledgor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor

 

24



--------------------------------------------------------------------------------

to enter any premises where the Article 9 Collateral may be located for the
purpose of taking possession of or removing the Article 9 Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
applicable Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Pledgor agrees that the Administrative Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Administrative Agent shall, except in the case of Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and

 

25



--------------------------------------------------------------------------------

such Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Pledgor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Pledgor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including
without limitation all court costs and the fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Pledgor, any other
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, and all other fees,
indemnities and other amounts owing or reimbursable to the Administrative Agent
under any Loan Document in its capacity as such;

SECOND, to payment of all fees, indemnities and other amounts (other than
principal and interest) payable to the Issuing Bank in its capacity as such and
of any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to Section 2.05(d), (e)(ii) and (h) of the Credit Agreement and
not paid by such Revolving Facility Lender (which shall be payable to the
Administrative Agent if the Administrative Agent advanced such payment to the
Issuing Bank in anticipation of such payment by such Revolving Facility Lender
and otherwise, to the Issuing Bank);

THIRD, to the payment in full of the Obligations (the amounts so applied to be
(i) allocated between principal (or equivalent) and interest in the absolute
discretion of the Administrative Agent and (ii) distributed among the Secured
Parties pro rata in accordance with the respective amounts of the Obligations
owed to them on the date of any such distribution, which in the case of Letters
of Credit, shall be paid by deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Issuing Bank
and the Lenders, an amount in cash in U.S. Dollars equal to the aggregate
Revolving L/C Exposure as of such date plus any accrued and unpaid interest
thereon); and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

26



--------------------------------------------------------------------------------

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

Section 5.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor

 

27



--------------------------------------------------------------------------------

under this Agreement in respect of any Obligation of the Borrower, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part an Obligation of the Borrower,
the Borrower shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (other than Holdings
and the Borrower) (a “Contributing Guarantor”) agrees (subject to Section 6.03
hereof) that, in the event a payment shall be made by any other Guarantor (other
than Holdings and the Borrower) hereunder in respect of any Obligation or assets
of any other Guarantor (other than Holdings and the Borrower) shall be sold
pursuant to any Security Document to satisfy any Obligation owed to any Secured
Party and such other Guarantor (the “Claiming Guarantor”) shall not have been
fully indemnified by the Borrower as provided in Section 6.01 hereof, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16 hereof, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 6.01 hereof to the extent of such payment.

Section 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02
hereof and all other rights of indemnity, contribution or subrogation of the
Guarantors under applicable law or otherwise shall be fully subordinated to the
payment in full in cash or immediately available funds of the Obligations (other
than contingent indemnity or expense reimbursement obligations in respect of
which no claim has been made). No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 6.01 and 6.02 hereof (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of the Borrower with respect to the
Obligations or any Guarantor with respect to its obligations hereunder, and the
Borrower shall remain liable for the full amount of the Obligations and each
Guarantor shall remain liable for the full amount of its obligations hereunder.

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Borrower, any other Guarantor or any
Subsidiary shall be fully subordinated to the payment in full in cash or
immediately available funds of the Obligations (other than contingent indemnity
or expense reimbursement obligations in respect of which no claim has been made)
to the extent subordination is required pursuant to the provisions of
Section 6.01(e) of the Credit Agreement.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Party shall be given to it in care of the Borrower, with such notice
to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

 

29



--------------------------------------------------------------------------------

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as the Administrative Agent under this
Agreement. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
pursuant hereto.

Section 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

Section 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of

 

30



--------------------------------------------------------------------------------

carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided, that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent

 

31



--------------------------------------------------------------------------------

shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the

 

32



--------------------------------------------------------------------------------

nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Pledgor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent indemnity or expense reimbursement obligations in respect
of which no claim has been made) have been paid in full in cash or immediately
available funds and the Lenders have no further commitment to lend under the
Credit Agreement, the Revolving L/C Exposure has been reduced to zero and each
Issuing Bank has no further obligations to issue Letters of Credit under the
Credit Agreement.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or otherwise ceases to be a Guarantor;
provided that such portion of the Lenders as shall be required by the terms of
the Credit Agreement to have consented to such transaction (to the extent such
consent is required by the Credit Agreement) shall have consented thereto and
the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Administrative Agent shall execute and
deliver to any Pledgor, at such Pledgor’s, expense all documents that such
Pledgor shall reasonably request to evidence

 

33



--------------------------------------------------------------------------------

such termination or release (including, without limitation, UCC termination
statements) and will duly assign and transfer to such Pledgor such of the
Pledged Collateral that may be in the possession of the Administrative Agent and
has not theretofore been sold or otherwise applied or released pursuant to this
Agreement; provided, that the Administrative Agent shall not be required to take
any action under this Section 7.15(d) unless such Pledgor shall have delivered
to the Administrative Agent together with such request, which may be
incorporated into such request, (i) a reasonably detailed description of the
Collateral, which in any event shall be sufficient to effect the appropriate
termination or release without affecting any other Collateral, and (ii) a
certificate of a Responsible Officer of the Borrower or such Pledgor certifying
that the transaction giving rise to such termination or release is permitted by
the Credit Agreement and was consummated in compliance with the Loan Documents.
Any execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or warranty by the Administrative Agent.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such Subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

Section 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Secured Party to or
for the credit or the account of any party to this Agreement against any of and
all the obligations of such party now or hereafter existing under this Agreement
owed to such Secured Party, irrespective of whether or not Secured Party shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Secured Party under this Section 7.17 are in
addition to other rights and remedies (including other rights of set-off) that
such Secured Party may have.

[Signature Page Follows]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VERSO PAPER FINANCE HOLDINGS LLC

VERSO PAPER HOLDINGS LLC

VERSO PAPER INC.

CMP HOLDINGS LLC

CMP ANDROSCOGGIN LLC

CMP BUCKSPORT LLC

CMP QUINNESEC LLC

CMP SARTELL LLC

NEXTIER SOLUTIONS CORPORATION

By:

 

/s/ Scott M. Kleinman

 

Name: Scott M. Kleinman

Title: President



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

By:

 

/s/ James Moran

 

Name: James Moran

Title: Managing Director

By:  

/s/ Nupur Kumar

Name: Nupur Kumar

Title: Associate



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of August 1, 2006 (the “Agreement”), made by the
Pledgors parties thereto for the benefit of CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

The undersigned acknowledges that its Equity Interests (as defined in the
Agreement) have been pledged pursuant to the terms of the Agreement and will
comply with all actions that may be required of it pursuant to Section 3.05 and
4.04(c) of the Agreement.

[Signature on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this acknowledgement and
consent as of the      day of August, 2006.

 

[NAME OF ISSUER]

By:

     

Name:

Title:

Address for Notices:

     

Fax:



--------------------------------------------------------------------------------

Exhibit I

to Guarantee and

Collateral Agreement

SUPPLEMENT NO.              dated as of                      (this
“Supplement”), to the Guarantee and Collateral Agreement dated as of August 1,
2006 (the “Guarantee and Collateral Agreement”), among VERSO PAPER FINANCE
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), VERSO PAPER
HOLDINGS LLC, a Delaware limited liability company (the “Borrower”) each
Subsidiary of the Borrower identified on Schedule I or otherwise identified
herein as a party (each, a “Subsidiary Party”) and CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement dated as of August 1, 2006 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the LENDERS party thereto
from time to time, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, LEHMAN BROTHERS
INC., as syndication agent, and CITIGROUP GLOBAL MARKETS INC. and BANC OF
AMERICA SECURITIES LLC, as co-documentation agents.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.

C. The Pledgors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Guarantee and Collateral Agreement in order
to induce the Lenders to make additional Loans and each Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party,
a Guarantor and a Pledgor under the Guarantee and Collateral Agreement with the
same force and effect as if originally named therein as a Subsidiary Party, a
Guarantor and a Pledgor, and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Guarantee and Collateral Agreement applicable to it
as a Subsidiary Party, a Guarantor and a Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Guarantor
and a Pledgor thereunder are true and correct, in all material respects, on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in

 

I-1



--------------------------------------------------------------------------------

full of the Obligations (as defined in the Guarantee and Collateral Agreement),
does hereby create and grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in and Lien on all the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Subsidiary Party” or a “Guarantor” a “Pledgor” in the Guarantee and
Collateral Agreement shall be deemed to include the New Subsidiary. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary as of the date hereof, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all of the
material Patents, Trademarks and Copyrights of the New Subsidiary as of the date
hereof, (c) set forth on Schedule III attached hereto is a true and correct
schedule of all Commercial Tort Claims of the New Subsidiary individually in
excess of $2.0 million as of the date hereof and (d) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

I-2



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[Name of New Subsidiary]

By:  

 

 

Name:

Title:

 

Legal Name:

 

Jurisdiction of Formation:

 

Location of Chief Executive Office:

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:

 

 

 

Name:

Title:

 

I-3



--------------------------------------------------------------------------------

Schedule I

to Supplement No.              to the

Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer

Certificate

   Registered Owner    Number and Class of
Equity Interest    Percentage of
Equity Interests

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

Schedule II

to Supplement No.              to the

Guarantee and

Collateral Agreement

PATENTS, TRADEMARKS AND COPYRIGHTS

Schedule III

to Supplement No.              to the

Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS

 

I-4



--------------------------------------------------------------------------------

PRIVILEGED & CONFIDENTIAL

SCHEDULES TO

FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT

Dated and effective as of August 1, 2006,

Among

VERSO PAPER FINANCE HOLDINGS LLC

VERSO PAPER HOLDINGS, LLC

as Borrower

each Subsidiary of the Borrower

identified herein,

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

NOTE: ALL CAPITALIZED TERMS USED HEREIN BUT NOT DEFINED HAVE THE MEANINGS
ASCRIBED THERETO IN THE GUARANTY AND COLLATERAL AGREEMENT.



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY PARTIES

CMP Holdings LLC, a Delaware limited liability company

CMP Androscoggin LLC, a Delaware limited liability company

CMP Bucksport LLC, a Delaware limited liability company

CMP Quinnesec LLC, a Delaware limited liability company

CMP Sartell LLC, a Delaware limited liability company

NexTier Solutions Corporation, a California corporation

Verso Paper Inc., a Delaware corporation



--------------------------------------------------------------------------------

SCHEDULE II

PLEDGED STOCK; DEBT SECURITIES

Equity Interests:

 

Issuer

   Registered Owner    Number and Class of
Equity Interest    Percentage of
Equity Interests   Certificate No.

Verso Paper Holdings LLC

   Verso Paper Finance


Holdings LLC

   N/A; Common    100%   N/A

Verso Paper Inc.

   Verso Paper
Holdings LLC    1,000 Shares;
Common    100%   1

CMP Holdings LLC

   Verso Paper
Holdings LLC    N/A; Common    100%   N/A

CMP Androscoggin LLC

   CMP Holdings LLC    N/A; Common    100%   N/A

CMP Bucksport LLC

   CMP Holdings LLC    N/A; Common    100%   N/A

CMP Quinnesec LLC

   CMP Holdings LLC    N/A; Common    100%   N/A

CMP Sartell LLC

   CMP Holdings LLC    N/A; Common    100%   N/A

NexTier Solutions Corporation

   CMP Holdings LLC    1,000 Shares;
Common    100%   18

Bucksport Leasing LLC

   CMP Holdings LLC    N/A; Common    100%   N/A

Debt obligations:

 

  1. $80,000,000 Demand Note No. 1, dated August 1, 2006, issued by CMP
Androscoggin LLC to Verso Paper Holdings LLC.

 

  2. $112,000,000 Demand Note No. 2, dated August 1, 2006, issued by CMP
Androscoggin LLC to Verso Paper Holdings LLC.

 

  3. $96,000,000 Demand Note No. 3, dated August 1, 2006, issued by CMP
Androscoggin LLC to Verso Paper Holdings LLC.

 

  4. $91,200,000 Demand Note No. 4, dated August 1, 2006, issued by CMP
Androscoggin LLC to Verso Paper Holdings LLC.



--------------------------------------------------------------------------------

  5. $57,500,000 Demand Note No. 1, dated August 1, 2006, issued by CMP
Bucksport LLC to Verso Paper Holdings LLC.

 

  6. $80,500,000 Demand Note No. 2, dated August 1, 2006, issued by CMP
Bucksport LLC to Verso Paper Holdings LLC.

 

  7. $69,000,000 Demand Note No. 3, dated August 1, 2006, issued by CMP
Bucksport LLC to Verso Paper Holdings LLC.

 

  8. $65,550,000 Demand Note No. 4, dated August 1, 2006, issued by CMP
Bucksport LLC to Verso Paper Holdings LLC.

 

  9. $82,500,000 Demand Note No. 1, dated August 1, 2006, issued by CMP
Quinnesec LLC to Verso Paper Holdings LLC.

 

  10. $115,500,000 Demand Note No. 2, dated August 1, 2006, issued by CMP
Quinnesec LLC to Verso Paper Holdings LLC.

 

  11. $99,000,000 Demand Note No. 3, dated August 1, 2006, issued by CMP
Quinnesec LLC to Verso Paper Holdings LLC.

 

  12. $94,050,000 Demand Note No. 4, dated August 1, 2006, issued by CMP
Quinnesec LLC to Verso Paper Holdings LLC.

 

  13. $30,000,000 Demand Note No. 1, dated August 1, 2006, issued by CMP Sartell
LLC to Verso Paper Holdings LLC.

 

  14. $42,000,000 Demand Note No. 2, dated August 1, 2006, issued by CMP Sartell
LLC to Verso Paper Holdings LLC.

 

  15. $36,000,000 Demand Note No. 3, dated August 1, 2006, issued by CMP Sartell
LLC to Verso Paper Holdings LLC.

 

  16. $34,200,000 Demand Note No. 4, dated August 1, 2006, issued by CMP Sartell
LLC to Verso Paper Holdings LLC.



--------------------------------------------------------------------------------

SCHEDULE III

INTELLECTUAL PROPERTY

Copyrights

 

1. TXul-043-100, dated June 25, 2002 covering EZ-Suite Computer Program.

Patents

 

1. Application PI0313537-3 filed July 15, 2003, titled Multi-party, Multi-tier
System for Managing Paper Purchase and Distribution pending in Brazil

 

2. Application 2494414 filed July 15, 2003, titled Multi-party, Multi-tier
System for Managing Paper Purchase and Distribution pending in Canada

 

3. Publication No. 1573616 filed July 15, 2003, titled Multi-party, Multi-tier
System for Managing Paper Purchase and Distribution published under the European
Patent Convention

 

4. Application P-374880 filed July 15, 2003, titled Multi-party, Multi-tier
System for Managing Paper Purchase and Distribution pending in Poland

 

5. Application 2005105303 filed July 15, 2003, titled Multi-party, Multi-tier
System for Managing Paper Purchase and Distribution pending in Russian
Federation

 

6. Application 10/209366 filed July 30, 2002, titled Multi-party, Multi-tier
System for Managing Paper Purchase and Distribution pending in United States of
America

 

7. Application 2503966 filed November 25, 2003, titled Using Shoe Nip Calenders
to Produce Super High Bulk No. 5 Web Offset light Weight Coated (LWC) Groundwood
Containing Papers pending in Canada

 

8. Application 200380104201 filed November 25, 2003, titled Using Shoe Nip
Calenders to Produce Super High Bulk No. 5 Web Offset light Weight Coated (LWC)
Groundwood Containing Papers pending in People’s Republic of China

 

9. Publication No. 1565614 filed November 25, 2003, titled Using Shoe Nip
Calenders to Produce Super High Bulk No. 5 Web Offset light Weight Coated (LWC)
Groundwood Containing Papers published under the European Patent Convention

 

10. Application 2004-554833 filed November 25, 2003, titled Using Shoe Nip
Calenders to Produce Super High Bulk No. 5 Web Offset light Weight Coated (LWC)
Groundwood Containing Papers pending in Japan

 

11. Application 2005-7009425 filed November 25, 2003, titled Using Shoe Nip
Calenders to Produce Super High Bulk No. 5 Web Offset light Weight Coated (LWC)
Groundwood Containing Papers pending in the Republic of Korea

 

12. Publication No. 04-0099391 filed July 10, 2003, titled Process for Producing
Super High Bulk, Light Weight Coated Papers published in the United States of
America



--------------------------------------------------------------------------------

13. Patent No. 6504625 titled System and Method for Print Analysis granted in
United States of America

 

14. Application PI0408509-4 filed March 19, 2004, titled Using a Metered Size
Press to Produce Lightweight Coated Rotogravure Paper pending in Brazil

 

15. Application 2519638 filed March 19, 2004, titled Using a Metered Size Press
to Produce Lightweight Coated Rotogravure Paper pending in Canada

 

16. Publication 1623068 filed March 19, 2004, titled Using a Metered Size Press
to Produce Lightweight Coated Rotogravure Paper published under the European
Patent Convention

 

17. Publication No. 04-0208999 filed March 19, 2004, titled Using a Metered Size
Press to Produce Lightweight Coated Rotogravure Paper published in the United
States of America

 

18. Application 60/726031 filed October 12, 2005, titled Spray Coating
Formulations and Coated Paper and Board Products pending in the United States of
America

 

19. Unfiled patent titled A Method To Maintain Liquid Curtain Film in Coating
Process for the United States of America (CSC-024173)

 

20. Application 11/361,916 filed February 24, 2006, titled Paper Roll Edge
Trimming Method and Apparatus pending in the United States of America

 

21. Unfiled patent titled A Surface Treatment Method For Contour/Non-impact
Coating Process for the United States of America (CSC-025447)

 

22. Unfiled patent titled Gravure and Offset Printable Coated Freesheet for the
United States of America (CSC-027812)

 

23. Patent No. 6024835 titled Quality Control Apparatus and Method For Paper
Mill granted in the United States of America

 

24. Patent No. 5283129 titled Light Weight Paper Stock granted in the United
States of America

 

25. Patent Number 7018509 titled Elimination of Alum Yellowing of Aspen
Thermomechanical Pulp Through Pulp Washing granted in the United States of
America

 

26. Divisional Application 11/330503 filed January 12, 2006, titled Elimination
of Alum Yellowing of Aspen Thermomechanical Pulp Through Pulp Washing pending in
the United States of America

Trademarks

 

1. Liberty, US Registration No. 3051555, registered on January 24, 2006

 

2. Advocate, US Registration No. 2703228, registered on April 1, 2003 (class 16)

 

3. Influence, US Registration No. 1542526, registered on June 6, 1989 (class 16)



--------------------------------------------------------------------------------

4. Influence Soft-Gloss, US Registration No. 2331367, registered on March 21,
2000 (class 16)

 

5. People And Paper That Create Results, US Registration No. 2560485, registered
on April 9, 2002 (class 16)

 

6. Savvy, US Registration No. 2715986, registered on May 13, 2003 (class 16)

 

7. Slide Pal, US Registration No. 2241856, registered on April 27, 1999 (class
9)

 

8. Trilogy, US Registration No. 2698738, registered on March 18, 2003 (class 16)

 

9. Velocity, US Registration No. 2576468, registered on June 4, 2002 (class 16)

 

10. Webexpress, US Registration No. 1434704, registered on March 31, 1987 (class
16)

 

11. Webexpress, US Registration No. 2347019, registered on May 2, 2000 (class
35)

 

12. Nextier, US Registration No. 2929598, registered on March 1, 2005 (class 35)

 

13. Ez-Control, US Registration No. 2931588, registered on March 8, 2005 (class
9)

 

14. Ez-Printer, US Registration No. 2931589, registered on March 8, 2005 (class
9)

 

15. Ez-Suite, US Registration No. 3030600, registered on December 13, 2005
(class 35)

 

16. Ez-Supplier, US Registration No. 2931590, registered on March 8, 2005 (class
9)

 

17. Transit Advantage, US Registration No. 2696684, registered on March 11, 2003

 

18. Quinnesec, US Registration No. 1232416, registered on March 29, 1983

IP Agreements

 

1. Intellectual Property Agreement between International Paper Company and CMP
Holdings LLC, effective as of August 1, 2006.

 

2. Intellectual Property Agreement between International Paper Company and CMP
Fiber Farm LLC, effective as of August 1, 2006.

 

3. Letter agreement between IP and Martha Stewart Living Omnimedia, Inc.
granting IP a royalty-free license to manufacture and sell coated papers under
the names “Martha Gloss Offset” and “Martha Gloss Gravure” dated April 1, 2003.

 

4. Application Service Provider and Software License Agreement For EZ-Printer
Services and Software between Brown Printing Company and Nextier, dated Sept.
20, 2002.

 

5. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Conley Printing and Nextier, dated Dec. 28, 2005.

 

6. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between JCM Print Services and Nextier, dated May 3, 2004.



--------------------------------------------------------------------------------

7. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Neston Colour Limited and Nextier, dated May 29,
2003.

 

8. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Polestar Chromoworks and Nextier, dated
November 17, 2003.

 

9. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Polestar—Purnell and Nextier, dated Dec. 23, 2002.

 

10. Letter Agreement on EZ-Printer Services and Software between Quad/Graphics
and International Paper Company (for Nextier Solutions Corporation), dated
March 25, 2003.

 

11. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Quebecor World
(USA) Inc., dated Dec. 21, 2005.

 

12. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Quebecor World
Inc., dated July 15, 2005.

 

13. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and R.R. Donnelley &
Sons Company, dated Nov. 17, 2005.

 

14. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Three Z Printing
Co., dated April 4, 2005.

 

15. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Transcontinental
Inc., dated Feb. 16, 2005.

 

16. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Ringier Print
Zofingen AG, dated Nov. 11, 2002.

 

17. Application Service Provider and Software License Agreement for EZ-Supplier
Services and Software between Nextier Solutions Corporation and Abitibi
Consolidated, dated June 6, 2005.

 

18. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Fraser Papers
Inc., dated February 11, 2002.

 

19. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and IP, dated Feb.
22, 2002.

 

20. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Gould Paper,
dated Feb. 25, 2005.



--------------------------------------------------------------------------------

21. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Kruger Inc.
dated Oct. 1, 2003.

 

22. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Lindenmeyr
Central, dated Sept. 6, 2005.

 

23. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Madison
International Sales Company, dated Sept. 6, 2005.

 

24. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and M-real UK Ltd.,
dated March 14, 2003.

 

25. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Mead Corporation
and Westvaco Corporation, dated June 5, 2002.

 

26. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Norske Skog and
Norske Canada, dated Dec. 30, 2003.

 

27. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Norske Skog
Canada Limited, dated June 28, 2005.

 

28. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and SCA Graphic
Laakirchen AG, dated Sept. 1 2004.

 

29. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and SCA North
America, dated Nov. 3, 2004.

 

30. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and St. Marys Paper
Ltd., dated April 1, 2004.

 

31. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Tembec, Inc.,
dated January 8, 2003.

 

32. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and UPM-Kymmene,
Inc., dated February 6, 2002.

 

33. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and West Linn Paper
Co., dated May 8, 2002.



--------------------------------------------------------------------------------

34. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Weyerhaeuser
Company—Fine Paper, dated Nov. 29, 2001.

 

35. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and American Media,
Inc., dated January 24, 2005.

 

36. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and A.T.Clayton,
dated July 19, 2002.

 

37. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Gruner + Jahr
USA Publishing (later assigned to Meredith Corporation), dated June 17, 2002.

 

38. Application Service Provider and Software License Agreement For EZ-Supplier
Services and Software between Nextier Solutions Corporation and Graphic
Communications Holdings, Inc., dated Feb. 4, 2002.

 

39. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Land’s End,
Inc., dated May 16, 2002.

 

40. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Primedia
Magazines, Inc., dated January 5, 2004.

 

41. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Sears Canada
Inc., dated Feb. 17, 2004.

 

42. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Strategic Paper
Group LLC, dated Feb. 11, 2002.

 

43. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Xpedx, dated
May 31, 2002.

 

44. Application Service Provider and Software License Agreement For EZ-Supplier
Services and Software between Bowater America Inc. (confidential) and Nextier,
dated January 17, 2002.

 

45. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and StoraEnso dated
Oct. 1, 2003.

 

46. Statement of Work between Liaison, LLC and Nextier Solutions Corporation
dated January 1, 2005, attachment to Professional Service Agreement between
Liaison Technologies, LLC and International Paper Company.

 

47. SAVVIS Master Services Agreement between SAVVIS Communications Corporation
and Nextier Solutions Corporation, dated Dec. 2, 2005.



--------------------------------------------------------------------------------

48. Support and Maintenance Contract for the EPC Messenger between Ponton
Consulting GmbH and Nextier Solutions Corporation, dated Sept. 1, 2005.

 

49. Addendum to Sourceflex Software Source Code Escrow Agreement, between
SourceFile LLC, NexTier Solutions Corporation and Champion International
Corporation, dated December 14, 2000.

 

50. Independent Contractor Agreement between Sumlogic Innovations Company and
Nextier Solutions Corporation, dated Oct. 5, 2005.

 

51. Letter Agreement related to providing services between Ms. Ann Gambro and
Nextier Solutions Corporation, dated January 5, 2005.

 

52. Agreement between Prinovi Nurnberg and Nextier, dated March 3, 2006.

 

53. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software, dated February 22, 2006, between IP and St. Joseph
Printing Ltd.

 

54. Software License and Services Agreement between Nextier Solutions
Corporation and Thomas Donnelly and Associates (dba Graphic Communications)
dated January 1, 2000.

 

55. VisionSuite Master Service Agreement between International Paper Company,
Coated and SC Papers Division and Transcentric, Inc. dated September 1, 2005.

 

56. Intel Online Master Customer Agreement between Nextier Solutions Corporation
and Intel Online Services, Inc. dated September 29, 2002.

 

57. Beta Software Testing Agreement between Nextier Solutions Corporation and
Lands’ End, Inc. dated October 6, 2000.

 

58. Software License Agreement between Nextier Solutions Corporation and Lands’
End, Inc. dated October 6, 2000.

 

59. Application Service Provider Agreement for Hosting the Order Status
Application between Nextier Corporation and Fraser Papers Limited dated
September 30, 2005.

 

60. System Purchase Agreement for Production Management Information System
between Champion International Corporation (Quinnesec, MI) and Majiq Inc.
effective December 20, 1996.

 

61. System Purchase Agreement for Production Management System between Champion
International Corporation (Sartell, MN) and Majiq Inc. effective September 25,
1992.

 

62. System Purchase Agreement for Production Management System between Champion
International Corporation (Bucksport, ME) and Majiq Inc. effective August 1,
1994.

 

63. International Paper Company Services Contract between IP and Advanced
Service Providers, dated May 1, 2005.

 

64. PROVOX Instrumentation License Agreement between Fisher Controls
International, Inc. and Champion, dated April 5, 1993.

 

65. Master License Agreement between Fisher Controls International, Inc. and
Champion, dated March 25, 1992.



--------------------------------------------------------------------------------

66. End User License Agreement between IP and Northern Dynamic, Inc. (undated).

 

67. Software License Agreement between IP and Cognex (undated).

 

68. Agreement between IP and Emerson Process Management dated July 1, 2005.

 

69. End-User License Agreement between IP and Environmental Support Solutions,
Inc. (undated).

 

70. Software License Agreement between IP and TISCOR (undated).

 

71. Lifetime Support Services Agreement and Software License Agreement between
IP and Invensys Systems, Inc. (undated).

 

72. Software License Agreement between IP and Digital Equipment of Canada
(undated).

 

73. Software License Agreement between IP and Mynah Technologies dated January
2005.

 

74. iRMX Run-time Operating System Software License Agreement between IP and
RadiSys Corporation (undated).

 

75. Software License Agreement between IP and Intersoft, Inc. (undated).

 

76. Software License Agreement between IP and Invensys Software Systems
(undated).

 

77. Software License Agreement between IP and The Foxboro Company (undated).

 

78. Interact License Agreements between IP and Computer Technology Corporation
(undated).

 

79. Statement of Work #1 dated March 9, 2006 between Abbottsfield industrial
Training, Inc. and International Paper Company.

 

80. Software License Agreement, and related Schedule of Products Number 1,
Schedule of Products Number 2, Schedule of Products Number 3, and Schedule of
Products Number 4, effective on August 1, 2006, between Cincom Systems, Inc. and
CMP Holdings LLC.



--------------------------------------------------------------------------------

SCHEDULE IV

FILING JURISDICTIONS

 

Pledgor

  

Jurisdiction

   Organizational ID #

Verso Paper Finance Holdings LLC

   Secretary of State, Delaware    4180087

Verso Paper Holdings LLC

   Secretary of State, Delaware    4170453

CMP Holdings LLC

   Secretary of State, Delaware    4152614

CMP Androscoggin LLC

   Secretary of State, Delaware    4150499

CMP Bucksport LLC

   Secretary of State, Delaware    4150501

CMP Quinnesec LLC

   Secretary of State, Delaware    4150505

CMP Sartell LLC

   Secretary of State, Delaware    4150497

NexTier Solutions Corporation

   Secretary of State, California    C2220203

Verso Paper Inc.

   Secretary of State, Delaware    4180085



--------------------------------------------------------------------------------

SCHEDULE V

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE VI

MATTERS RELATING TO ACCOUNTS AND INVENTORY

None.